DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Regarding claim 1, the limitation “the cladding material power” in line 16 should read “the cladding material powder”.
Appropriate correction is required.
Claim 4 is objected due to its dependency on an objected claim as shown above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a cylindrical body configured to introduce incident laser light and irradiates the substrate with the laser light” in claim 1;
“the gas feeding part is configured to feeds the assist gas to the jet nozzle and adjust a feed rate of the cladding material power by adjust a flow rate of the assist gas that controls a pressure inside the powder container” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Page 5, lines 7-10 of the specification discloses “in the present embodiment, the laser irradiation part 10 includes a cylindrical body 10 a that forms a laser light path, and for example, a lens 11 is held in the cylindrical body 10 a. In the present embodiment, the jet nozzle 14 can be formed of the inner wall 13 c of the powder storage part 13 and the cylindrical body 10 a of the laser irradiation part 10.”
The specification does not sufficiently describe the structure/ feature of gas feeding part.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “gas feeding part that feeds the assist gas to the jet nozzle and enables a jet velocity of the assist gas in the gas flow nozzle to be varied” in claim 3 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination, the gas feeding part will be interpreted to be any structure that capable to provide the corresponding claimed functions.

Regarding claims 4, the claim is rejected due to their dependency on a rejected claim as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagi (US 2011/0089151) (cited in IDS). 
    PNG
    media_image1.png
    529
    755
    media_image1.png
    Greyscale

Regarding claim 1, Miyagi teaches a laser cladding apparatus (See fig.5b) comprising: 
a processing head (processing head; see the annotation of fig.5b) that forms a cladding layer on a substrate (workpiece 6) (see para.[0003] “The present invention relates to laser cladding methods where a powdered filler material is used and laser processing heads for laser cladding.”), and 
a gas feeding part (gas feed source 7), 
wherein the processing head (processing head) includes 
a cylindrical body (laser emitting unit 13) configured to introduce incident laser light (laser light 5) and irradiate the substrate with the laser light (See para.[0056] “The laser light 5 oscillated by the laser oscillator 1 is transmitted through the optical fiber 11 to the laser focusing unit 12, where it is focused, and it is irradiated to the workpiece 6 via the laser emitting unit 13.”), 
a jet nozzle (shield gas nozzle 97), into which an assist gas is introduced to form a jet of the assist gas around the laser light (laser light 5) (see para.[0057] “The laser emitting unit 13 connected to the laser focusing unit 12 is provided with the gas feed tube 71 and the shield gas nozzle 97, from which the shield gas flow 8 is allowed to blow to the workpiece 6.”), and 
a powder container (powder flow path 41) around the jet nozzle (shield gas nozzle 97) and configured to store a cladding material powder to be fed to the substrate (See fig.5 and para.[0066] “The filler material powder 4 fed from the powder feed source 2 is delivered through the powder feed tubes 21 to the powder flow path 41”), 
the powder container (powder flow path 41) includes a powder feeding port (powder feeding port; see the annotation of fig.5b) with an opening facing a jet region of the assist gas (gas flow 8) (See fig.5b),
the power container (powder flow path 41) is sealed except for the powder feeding port (powder feeding port) (See fig.5, powder flow path 41 only has the powder feeding port to communicate to the outside environment.), and 
the gas feeding part (gas feed source 7) is configured to feed the assist gas to the jet nozzle (shield gas nozzle 97) and adjust a feed rate of the cladding material power by adjusting a flow rate of the assist gas that controls a pressure inside the powder container (See fig.5b and para.[0084] “the powder concentration diameter is also adjustable by adjusting the gas flow rate to control the powder delivery angle.” The gas flow rate is adjustable. And if the gas flow rate is changed, the pressure inside the powder flow path 41 is changed according to Bernoulli's principle in fluid dynamics, since the opening of shield gas nozzle 97 is flowable to the powder feeding port).

Regarding claim 4, Miyagi teaches the powder container (powder flow path 41) is removably supported by the processing head (See para.[0066] and [0071], the powder flow path 41 formed by the inner nozzle 31 and the outer nozzle 32, and the outer nozzle 32 is vertically adjustable along the laser optical axis. Therefore, the position and location of the powder flow path 41 is changeable.)

Response to Arguments
Applicant's arguments filed on 06/21/2021 have been fully considered but they are not persuasive. 
With respect to the claim rejection under 35 U.S.C. 112 (b), applicant amended canceled claims 3-5, which make the rejection moot. Therefore the claim rejections under 35 U.S.C. 112 (b) are withdrawn. However, new claim rejection is raised due to the newly added amendment. 
Regarding the argument of the interpretation and rejection of limitation “gas feeding part that feed the assist gas to the jet nozzle and enables a jet velocity of the assist gas in the gas flow nozzle to be varied”, applicant cited “The air 13 a inside the powder storage part 13 is sucked out together with the cladding material powder P, and the pressure inside the powder storage part 13 decreases. This may lead to a decrease in feed rate of the cladding material powder P. Then, the gas feeding part 140 variably adjusts a flow rate of the assist gas (shielding gas) G per unit time. By adjusting the flow rate of the assist gas G, the feed rate of the cladding material powder P can be adjusted. Further, when the flow of the assist gas G is stopped, the air flows from the powder feeding port 13 b into the powder storage part 13, and the pressure inside the powder storage part 13 recovers” from the specification, which fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the argument is not persuasive.
With respect to the claim rejection of reference Miyagi does not teach the limitation “the powder container is sealed except for the powder feeding port” and “the gas feeding part is configured to feed the assist gas to the jet nozzle and adjust a feed rate of the cladding material power by adjusting a flow rate of the assist gas that controls a pressure inside the powder container”. Examiner respectfully disagree, because powder flow path 41 communicate to the outside environment only via the powder feeding port, in the other word powder flow path 41 is sealed except for the powder feeding port. In addition, para.[0084] of Miyagi teaches “the powder concentration diameter is also adjustable by adjusting the gas flow rate to control the powder delivery angle.” There, the gas flow rate is adjustable. As shown in fig.5b, the opening of shield gas nozzle 97 is flowable to the powder feeding port, if the gas flow rate is changed, the pressure inside the powder flow path 41 is changed according to Bernoulli's principle in fluid dynamics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/           Examiner, Art Unit 3761  

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726